Exhibit 10.65


AMENDMENT NO. 9 TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This Amendment No. 9 to Amended and Restated Note Purchase Agreement (this
“Amendment”), is dated as of March 12, 2015, is made by and among (i) AEMETIS
ADVANCED FUELS KEYES, INC. (f/k/a AE Advanced Fuels Keyes, Inc.), a Delaware
corporation (“AEAFK”), AEMETIS FACILITY KEYES, INC., a Delaware corporation and
successor-in-interest to Keyes Facility Acquisition Corp., a Delaware
corporation (“Keyes Facility”, together with AEAFK, the “Borrowers”), AEMETIS,
INC. (formerly known as AE Biofuels, Inc.), a Nevada corporation (“Parent”), and
(ii) THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as agent for the
Noteholders (“Administrative Agent”), THIRD EYE CAPITAL CREDIT OPPORTUNITIES
FUND - INSIGHT FUND (“TEC Insight Fund Purchaser”) and SPROTT PC TRUST (“Sprott
PC Trust Purchaser”, and together with TEC Insight Fund Purchaser,
“Noteholders”).
 
RECITALS


A. The Borrowers, Administrative Agent and Noteholders entered into the Amended
and Restated Note Purchase Agreement dated as of July 6, 2012, as amended by a
Limited Waiver and Amendment No.1 to Amended and Restated Note Purchase
Agreement dated as of October 18, 2012, as amended by a Limited Waiver and
Amendment No. 2 to Amended and Restated Note Purchase Agreement dated as of
February 27, 2013, as amended by a Limited Waiver and Amendment No. 3 to Amended
and Restated Note Purchase Agreement dated as of April 15, 2013, as amended by
an Amendment No. 4 to Amended and Restated Note Purchase Agreement dated as of
April 19, 2013, as amended by a Limited Waiver and Amendment No. 5 to Amended
and Restated Note Purchase Agreement dated as of July 26, 2013, as amended by a
Limited Waiver and Amendment No. 6 to Amended and Restated Note Purchase
Agreement dated as of September 30, 2013, as amended by a Limited Waiver and
Amendment No. 7 to Amended and Restated Note Purchase Agreement dated as of May
14, 2014, and as amended by an Amendment No. 8 to Amended and Restated Note
Purchase Agreement dated as of November 7, 2014 (as the same may be amended,
restated, supplemented, revised or replaced from time to time, the
“Agreement”).  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
B. The Borrowers have requested, and the Administrative Agent and Noteholders
have agreed, to amend the Agreement on the terms and conditions contained
herein.
 
AGREEMENT


SECTION 1.                                Reaffirmation of Indebtedness.  The
Borrowers hereby confirm that as of March 11, 2015 and before giving effect to
this Amendment, the outstanding principal balance of the Notes is
$54,678,074.09.
 
SECTION 2.                                Amendments.  The following sections of
the Agreement shall be and hereby are amended as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of the Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).
 
Section 1.1 of the Agreement is hereby amended by substituting and adding the
following definitions in lieu of or in addition to the versions of such terms
and related definitions contained in the Agreement, as applicable, in the
appropriate alphabetical order:
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$7,443,536.22 aggregate original principal amount of Existing Notes pursuant to
this Agreement, (ii) the issuance and sale by the Borrowers of $16,335,733.96
aggregate original principal amount of Acquisition Notes pursuant to this
Agreement, (iii) the issuance and sale by the Borrowers of up to $29,608,403.20
aggregate original principal amount of Revolving Notes (plus (A) any PIK Amount
added to the outstanding principal amount of the Revolving Notes pursuant to
Section 2.11(1) and (B) any portion of the Monitoring Fee added to the
outstanding principal amount of the Revolving Notes pursuant to Section
2.11(5)), pursuant to this Agreement and (iv) the issuance and sale by the
Borrowers of $10,340,400.71 aggregate original principal amount of Revenue
Participation Notes pursuant to this Agreement and (iv) the entry into by the
parties thereto of the other transactions contemplated by the Financing
Documents.
 
“Lies Note” has the meaning set forth in Section 6.4(w).
 
“Ninth Amendment Advance” has the meaning set forth in Section 2.4.
 
“Non-Revolving Portion” means the Ninth Amendment Advance, the Eighth Amendment
Advance and the Monitoring Fee Advance (together with any PIK Amounts added to
the Revolving Notes pursuant to Section 2.11(1)) in the aggregate principal
amount, inclusive of PIK Amounts as of March 11, 2015, of $11,608,403.20.
 
“Principal Waterfall” means the order in which payments are applied to the
principal outstanding under the Notes, as follows: (i) first, to the components
of the Non-Revolving Portion of the Revolving Notes as follows: (A) the portion
of the Revolving Notes issued in respect of the Ninth Amendment Advance, (B) the
portion of the Revolving Notes issued in respect of the Eighth Amendment
Advance, (C) if applicable, the portion of the Revolving Notes issued in respect
of any portion of the Monitoring Fee added to the outstanding principal amount
of the Revolving Notes and (D) any PIK Amounts added to the principal amount of
the Revolving Notes, (ii) second, to the Existing Notes, (iii) third, to the
Acquisition Notes, (iv) fourth, to the Revenue Participation Notes and (v)
fifth, to the Revolving Portion of Revolving Notes.
 
“Rule 10b5-1” means Rule 10b5-1 under the Securities Exchange Act of 1934.
 
“Rule 144” means Rule 144 under the Securities Act of 1933.
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $29,608,403.20
principal amount of Revolving Notes (plus (i) any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section 2.11(1)
and (ii) any portion of the Monitoring Fee added to the outstanding principal
amount of the Revolving Notes pursuant to Section 2.11(5)), shall be issued and
outstanding at any time.
 
 
 

--------------------------------------------------------------------------------

 
 
(C)           Section 2.3 (Creation and Issuance of the  Notes). Section 2.3 of
the Agreement is deleted in its entirety and replaced with the following:
 
“2.3           Creation and Issuance of the Notes. The Borrowers hereby create
and authorize the Notes for issuance in the aggregate original principal amount
of up to $63,728,074.09 (plus (i) any PIK Amount added to the outstanding
principal amount of the Revolving Notes pursuant to Section 2.11(1) and (ii) any
portion of the Monitoring Fee added to the outstanding principal amount of the
Revolving Notes pursuant to Section 2.11(5)).  The Notes shall be dated as of
their applicable Issue Date (including all replacement certificates issued in
accordance with this Agreement) and will become due and payable, together with
all accrued and unpaid interest thereon, on the Maturity Date.  Other than the
Revolving Portion of the Revolving Notes, which may be re-issued once redeemed,
neither the Non-Revolving Portion of the Revolving Notes nor any other Notes,
may be re-issued once redeemed.”
 
(D)           Section 2.4 (Subsequent Closings and Revolving Notes).  Section
2.4 of the Agreement is deleted in its entirety and replaced with the following:
 
“2.4           Subsequent Closings and Revolving Notes.  Subject to the terms
and conditions set forth in Section 2.2, on and after the date of this Agreement
and upon written notice by the Borrowers to the Administrative Agent of not less
than ten Business Days in substantially the form attached hereto as Exhibit B
(each, a “Revolving Loan Request”), the Borrowers, jointly and severally, agree
to issue Revolving Notes in an aggregate amount not to exceed at any time
outstanding the amount identified in the Allocation Notice; provided, however,
that (i) after giving effect to any outstanding Revolving Notes, the aggregate
principal amount of all outstanding Revolving Notes shall not exceed
$29,608,403.20 (plus (A) any PIK Amount added to the outstanding principal
amount of the Revolving Notes pursuant to Section 2.11(1) and (B) any portion of
the Monitoring Fee added to the outstanding principal amount of the Revolving
Notes pursuant to Section 2.11(5)), (ii) up to $5,750,000 of the Revolving Notes
may only be used by the Borrowers to pay the purchase price in connection with
the redemption of 1,000,000 shares of common stock of the Parent held by the
Noteholders (the “Ninth Amendment Advance”), (iii) $2,400,000 of the Revolving
Notes may only be used by the Borrowers for the purposes agreed to in writing by
the Administrative Agent (the “Eighth Amendment Advance”), (iv) up to $900,000
of the Revolving Notes may only be used by the Borrowers to pay the Monitoring
Fee pursuant to Section 2.11(5) (the “Monitoring Fee Advance”) and (v) once the
portion of the Revolving Notes representing the Ninth Amendment Advance, the
Eighth Amendment Advance and the Monitoring Fee Advance, together with any
accrued but unpaid PIK Amounts thereon, have been redeemed, such amounts shall
not be re-issued.  The aggregate principal amount of any new Revolving Notes
issued at any Subsequent Closing must be at least $500,000 and in increments of
$100,000. At each Subsequent Closing, the Borrowers shall deliver an officer’s
certificate to the Administrative Agent and such other evidence reasonably
acceptable to the Administrative Agent that the conditions precedent set forth
in Section 2.2 have been met.  The proposed use of proceeds in each Revolving
Loan Request shall be acceptable to the Administrative Agent in its sole
discretion.  The issuance and purchase of Revolving Notes in connection with any
Eighth Amendment Advance shall be subject to the sole discretion of the
Administrative Agent.”
 
 
 

--------------------------------------------------------------------------------

 
 
(E)           Section 6.2 (Free Cash Flow Financial Covenant).  Section 6.2(a)
is amended by inserting the following at the end of such subsection: “;
provided, that the Parent shall not be required to comply with this Section
6.2(a) for the Fiscal Quarter ending March 31, 2015.”
 
(F)           Section 6.3 (Affirmative Covenants). Section 6.3 of the Agreement
is amended by deleting subsection (jj) and replacing it with the following:
 
“(jj)           Removal of Restrictive Legends.  Parent shall use commercially
reasonable efforts to facilitate the removal of the restrictive legends on any
shares of common stock of the Parent directly or indirectly owned by the
Noteholders that are to be sold either through Rule 10b5-1 plan that (A) was
adopted at a time when the Noteholders are not aware of any material non-public
information with respect to Parent and (B) provides that any sales thereunder
must satisfy the conditions of Rule 144 applicable to sales by affiliates or (2)
alternative means in compliance with the applicable provision of the federal
securities laws and regulations promulgated thereunder.”
 
(G)           Section 6.4 (Negative Covenants). Section 6.4 of the Agreement is
amended by inserting the following new subsection (w):
 
“(w)           David Lies Note.  Make any payments in respect of the promissory
note dated April 30, 2013 payable to David Lies in the outstanding principal
amount of $178,742 (the “Lies Note”) until the Borrowers have made payments to
the Noteholders from and after January 1, 2015 of at least $7,000,000 in the
aggregate in respect of proceeds from the Program and once such aggregate amount
has been paid, make payments in respect of the Lies Note in excess of $195,000
in the aggregate (such payments shall be permitted notwithstanding the
definition of Redemption Event).”
 
SECTION 3.                                Acknowledgment by
Borrowers. Notwithstanding anything to the contrary in this Amendment or the
Agreement, the parties acknowledge and agree that (a) proceeds from the Program
is a Redemption Event and shall be applied in accordance with the Principal
Waterfall pursuant to Section 4.2(1) and (b) the Borrowers have undrawn
available funds of $2,400,000 with respect to the Eighth Amendment Advance.
 
SECTION 4.                                Redemption of Common Stock. As
consideration for the agreements reflected in this Amendment, each Noteholder
hereby sells effective as of the date of this Amendment, and the Parent hereby
purchases, effective as of the date of this Amendment, the number of shares of
common stock of the Parent indicated in the table below (the “Purchased Shares”)
for the per share purchase price indicated below, such aggregate purchase price
to be paid to each of the Noteholders by the Parent with the proceeds of the
Ninth Amendment Advance on the date of this Amendment (the “Redemption
Transaction”) as indicated in the table below.  Within five business days
following the date of this Agreement, each Noteholder shall deliver to the
Parent the original stock certificates evidencing such Noteholder’s Purchased
Shares, together with such other documentation reasonably requested by the
Parent’s transfer agent and acceptable to the Noteholders.  The Parent shall
instruct its transfer agent to issue new certificates evidencing its shares of
common stock if the original stock certificates evidence more shares than a
respective Noteholder’s Purchased Shares.  The Parent acknowledges and agrees
that the Noteholders may be in possession of material nonpublic information
regarding the Parent and its Subsidiaries and the Parent hereby waives
compliance with the Parent’s insider trading policy and any other policy of the
Parent to the extent that such policies apply to the Redemption Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
Noteholder
Number of Shares of Common Stock of Parent
Purchase Price per Share
Aggregate Purchase Price
Sprott PC Trust Purchaser
458,678
$6
$2,752,068
TEC Insight Fund Purchaser
114,669
$6
$688,014
Sprott PC Trust Purchaser
341,322
The greater of $4.50 and the five-day volume
 weighted average price on the NASDAQ Global
Market immediately prior to the date of this
 Amendment
To be determined
TEC Insight Fund Purchaser
85,331
The greater of $4.50 and the five-day volume
 weighted average price on the NASDAQ Global
 Market immediately prior to the date of this
 Amendment
To be determined



 
SECTION 5.                                Conditions to Effectiveness.  This
Amendment shall be effective only upon and subject to satisfaction of the
following conditions precedent:
 
(A)           Administrative Agent shall have received this Amendment duly
executed by the parties hereto.
 
(B)           Administrative Agent shall have received an Eighth Amended and
Restated Revolving Note for Sprott PC Trust Purchaser duly executed by the
Borrowers in the original principal amount of $23,686,722.56.
 
 
 

--------------------------------------------------------------------------------

 
 
(C)           Administrative Agent shall have received an Ninth Amended and
Restated Revolving Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $5,921,680.64.
 
(D)           Administrative Agent shall have received a Reaffirmation of
Unconditional Personal Guaranty, duly executed by the Chairman.
 
(E)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by the Company Parties (other than the Borrowers).
 
(F)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by McAfee Capital, LLC.
 
(G)           Administrative Agent shall have received a certificate of a Senior
Officer of the Parent and each Borrower certifying (1) that no change has
occurred to the Organizational Documents of such Person since certified copies
thereof were previously delivered to the Administrative Agent and (2) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors of each such Person authorizing the execution, delivery and
performance of the Note Purchase Documents to which such Person is a party
delivered in connection with this Amendment, including the Redemption
Transaction and that such resolutions have not been modified, rescinded or
amended and are in full force.  In addition, the resolutions of the board of
directors of the Parent shall expressly waive compliance with the Parent’s
insider trading policy and any other policy of the Parent to the extent that
such policies apply to the Redemption Transaction.
 
(H)           Administrative Agent shall have performed and complied with all of
the covenants and conditions required by this Amendment and the Note Purchase
Documents to be performed and complied with upon the effective date of this
Amendment.
 
(I)           Administrative Agent shall have received all other approvals,
opinions, documents, agreements, instruments, certificates, schedules and
materials as Administrative Agent may reasonably request.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the foregoing covenants and agreements will constitute an
Event of Default under the Agreement and Administrative Agent and Noteholders
shall have the right to demand the immediate repayment in full in cash of all
outstanding Indebtedness owing to Administrative Agent and Noteholders under the
Agreement, the Notes and the other Note Purchase Documents.  In consideration of
the foregoing and the transactions contemplated by this Amendment, each Borrower
hereby (a) ratifies and confirms all of the obligations and liabilities of such
Borrower owing pursuant to the Agreement and the other Note Purchase Documents,
and (b) agrees to pay all costs, fees and expenses of Administrative Agent and
Noteholders in connection with this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 6.                                Agreement in Full Force and Effect as
Amended.  Except as specifically amended or waived hereby, the Agreement and
other Note Purchase Documents shall remain in full force and effect and are
hereby ratified and confirmed as so amended.  Except as expressly set forth
herein, this Amendment shall not be deemed to be a waiver, amendment or
modification of, or consent to or departure from, any provisions of the
Agreement or any other Note Purchase Document or any right, power or remedy of
Administrative Agent or Noteholders thereunder, nor constitute a waiver of any
provision of the Agreement or any other Note Purchase Document, or any other
document, instrument or agreement executed or delivered in connection therewith
or of any Default or Event of Default under any of the foregoing, in each case
whether arising before or after the execution date of this Amendment or as a
result of performance hereunder or thereunder.  This Amendment shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Administrative Agent or Noteholders whether under the Agreement, the other
Note Purchase Documents, at law or otherwise.  All references to the Agreement
shall be deemed to mean the Agreement as modified hereby.  This Amendment shall
not constitute a novation or satisfaction and accord of the Agreement or any
other Note Purchase Documents, but shall constitute an amendment thereof.  The
parties hereto agree to be bound by the terms and conditions of the Agreement
and Note Purchase Documents as amended by this Amendment, as though such terms
and conditions were set forth herein.  Each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Agreement as amended by this Amendment, and each
reference herein or in any other Note Purchase Documents to “the Agreement”
shall mean and be a reference to the Agreement as amended and modified by this
Amendment.
 
SECTION 7.                                Representations by Parent and
Borrowers.  Each of the Parent and the Borrowers hereby represents and warrants
to Administrative Agent and Noteholders as of the execution date of this
Amendment as follows:  (A) it is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation; (B) the execution,
delivery and performance by it of this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith are within its powers,
have been duly authorized, and do not contravene (i) its articles of
incorporation, bylaws or other organizational documents, or (ii) any applicable
law; (C) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any Governmental Entity or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment or any other Note Purchase
Documents executed and delivered in connection herewith by or against it;
(D) this Amendment and all other Note Purchase Documents executed and delivered
in connection herewith have been duly executed and delivered by it; (E) this
Amendment and all other Note Purchase Documents executed and delivered in
connection herewith constitute its legal, valid and binding obligation
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; (F) it is not in default under the Agreement or
any other Note Purchase Documents and no Event of Default exists, has occurred
and is continuing or would result by the execution, delivery or performance of
this Amendment; and (G) the representations and warranties contained in the
Agreement and the other Note Purchase Documents are true and correct in all
material respects as of the execution date of this Amendment as if then made,
except for such representations and warranties limited by their terms to a
specific date.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.                                Representations by Noteholders.
 
In connection with the Redemption Transaction, each Noteholder hereby represents
and warrants to the Parent as of the execution date of this Amendment as
follows: (A) it is duly formed, validly existing and in good standing under the
laws of its jurisdiction of formation, (B) the execution, delivery and
performance by it of this Amendment are within its powers, have been duly
authorized and do not contravene (i) its organizational documents, or (ii) any
applicable law; (C) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any Governmental Entity or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment; (D) this Amendment has been duly
executed and delivered by it; (E) this Amendment constitutes its legal, valid
and binding obligation enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) it is the
beneficial and record owner of the Purchased Shares and it has good and
marketable title to the Purchased Shares, free and clear of any pledges, liens,
restrictions, claims or encumbrances of any kind (other than any applicable
restrictions imposed by the U.S. Federal Securities laws and regulations
promulgated thereunder); (G) it has reviewed and evaluated all information that
it deems necessary to assess the merits and risks of the Redemption Transaction
and has had answered to its satisfaction any and all questions regarding such
information; (H) it acknowledges that the Parent may have material, nonpublic
information regarding the Parent and its Subsidiaries that has not been
disclosed to such Noteholder and it acknowledges that it is entering into this
Redemption Transaction without the benefit of such additional information and
assuming all related risks; and (I) it is a sophisticated investor who has such
knowledge and experience in financial and business matters necessary to enable
us to evaluate the merits and risks of the Redemption Transaction.
 
SECTION 9. Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Amendment shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrowers and Administrative Agent.  This Amendment shall
be considered part of the Agreement and shall be a Note Purchase Document for
all purposes under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           Neither the Parent nor any Borrower may assign, delegate or
transfer this Amendment or any of their rights or obligations hereunder.  No
rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of the Borrowers or any
Company Party.  Nothing contained in this Amendment shall be construed as a
delegation to Administrative Agent or Noteholders of the Borrowers or any
Company Party’s duty of performance, including any duties under any account or
contract in which Administrative Agent or Noteholders have a security interest
or lien.  This Amendment shall be binding upon the Borrowers, the Parent and
their respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Administrative Agent or Noteholders shall affect such representations or
warranties or the right of Administrative Agent or Noteholders to rely upon
them.
 
(G)           THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR
ANY NOTEHOLDER.  THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR
RESPECTIVE PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first noted above.
 
BORROWERS:
 
AEMETIS ADVANCED FUELS KEYES, INC.
 


 


 
By:  /s/Eric A. McAfee                             
Name:  Eric A. McAfee
Title:    Chief Executive Officer
 


 
AEMETIS FACILITY KEYES, INC.
 


 


 
By:  /s/Eric A. McAfee                                 
Name:  Eric A. McAfee
Title:    Chief Executive Officer
 
PARENT:
 
AEMETIS, INC.
 


 


 
By:  /s/Eric A. McAfee                                    
Name:  Eric A. McAfee
Title:    Chief Executive Officer
 
Signature Page to Amendment No. 9
 
 
 

--------------------------------------------------------------------------------

 
 






ADMINISTRATIVE AGENT:


THIRD EYE CAPITAL CORPORATION
 


 
By:  /s/Arif Balwani                                   
Name:  Arif Balwani
Title: Managing Director
 
By:  /s/David G. Alexander                        
Name:  David G. Alexander
Title: Managing Director
 


 


 
NOTEHOLDERS:


SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PC TRUST


By: /s/Steve Rostowsky______________________
Name:  Steve Rostowsky
Title: CFO
 




THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.ar.l, it its capacity as Managing
General Partner of THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND


By:  /s/Richard Goddard                     
Name:  Richard Goddard
Title: Manager
 




By:  /s/Robert L.DeNormandie                        
                            
Name:  Robert L.DeNormandie
Title: Manager
 


Signature Page to Amendment No. 9
 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Limited Waiver and Amendment No. 3
